     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 1 of 17 Page ID #:2930




 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA

10
       Agrícola Cuyuma SA, and                        Case No.: CV 17-8220-DMG (SKx)
11     Corporación Agrícola Viñasol SAC,
                                                      FINAL PRETRIAL CONFERENCE
12                             Plaintiﬀs,             ORDER [108]
13     v.
14     Corona Seeds, Inc., and
       Crites Seed, Inc.,
15
                               Defendants.
16

17
            Following pretrial proceedings, pursuant to Fed. R. Civ. P. 16 and L.R. 16,
18
            IT IS HEREBY ORDERED:
19
      1.    PARTIES AND PLEADINGS
20
              e parties are:
21
             Plaintiﬀ Corporación Agrícola Viñasol SAC (“AVSA”);
22
             Plaintiﬀ Agrícola Cuyuma SA (“Cuyuma”);
23
             Defendant Corona Seeds, Inc. (“Corona”); and
24

25           Defendant Crites Seed, Inc. (“Crites”).

26          Each of the defendants has been served and has appeared. All other parties named

27   in the pleadings and not identified in the preceding paragraph are now dismissed.

28
                                                  1
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 2 of 17 Page ID #:2931




 1            e pleadings which raise the issues are:
 2          Plaintiﬀs’       ird Amended Complaint [Doc. # 52];
 3          Corona’s Answer [Doc. # 55]; and
 4          Crites’ Answer [Doc. # 58].
 5    2.   JURISDICTION AND VENUE
 6         Federal jurisdiction and venue are invoked upon the grounds: the matter in
 7   controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
 8   between citizens of a State and citizens or subjects of a foreign state (28 U.S.C. § 1332),
 9
     and a substantial part of the events or omissions giving rise to the claims occurred in this
10
     judicial district (28 U.S.C. § 1391).     e facts requisite to federal jurisdiction are
11
     admitted.
12
      3.   TRIAL DURATION
13
           The trial shall be concluded within five court days. Each side shall be allocated nine
14
     (9) hours, inclusive of direct and cross-examination, but excluding voir dire, opening
15
     statements, and closing arguments. Multiple parties on each side shall coordinate with
16
     each other regarding the allocation of the time allotted to their side.
17
      4.   JURY TRIAL
18
              e trial is to be a jury trial.   e parties have filed their proposed jury instructions.
19
     [Doc. # 87.] Due to the ongoing COVID-19 pandemic, the courthouse has been closed to
20
     the public and civil jury trials have been suspended until further notice. Within 10 days
21
     from the date of this Order, the parties shall meet and confer regarding a new date for
22
     their jury trial and submit a stipulation with a proposed new date or, if they are unable to
23
     agree on a new date, a joint status report.
24
      5.   ADMITTED FACTS
25
              e following facts are admitted and require no proof:
26
            At all relevant times, Corona was a California seed seller.
27

28

                                                     2
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 3 of 17 Page ID #:2932




 1          At all relevant times, Corona was a California corporation.
 2          At all relevant times, Crites was a business selling various types of seed within
 3               the United States, with its corporate oﬃce in Moscow, Idaho.
 4          AVSA is a commercial grower and exporter of agricultural produce in Peru and
 5               has been in business since 2001.
 6
            Cuyuma is a commercial grower and exporter of agricultural produce in Peru.
 7
            AVSA and Cuyuma purchased seeds from Corona.
 8
                  e seeds Corona sold to Plaintiﬀs were supplied by Crites.
 9
      6.   STIPULATED FACTS
10
               e following facts, though stipulated, shall be without prejudice to any
11
     evidentiary objection:
12
            AVSA is a commercial grower and exporter of agricultural produce in Peru and
13
                 has been in business since 2001.
14
            Cuyuma is a commercial grower and exporter of agricultural produce in Peru.
15
            AVSA and Cuyuma purchased seeds from Corona.
16
                  e seeds Corona sold to Plaintiﬀs were supplied by Crites. Crites placed the
17
                 Seeds in bags provided by Corona, sealed the bags, and sent them to Corona.
18
            Crites aﬃxed labels to the bags.
19
      7.   PARTIES’ CLAIMS AND DEFENSES
20
     Plaintiﬀs:
21
           (a)      Plaintiﬀs plan to pursue the following claims against Defendants:
22
                    Claim 1: Corona breached an express warranty it made to AVSA;
23
                    Claim 2: Corona was negligent towards AVSA;
24
                    Claim 3: Corona breached its contract with AVSA;
25
                    Claim 4: Crites is strictly liable to AVSA for its manufacturing defects;
26
                    Claim 5: Crites was negligent towards AVSA;
27

28

                                                    3
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 4 of 17 Page ID #:2933




 1                Claim 6: Corona breached an express warranty it made to Cuyuma;
 2                Claim 7: Corona was negligent towards Cuyuma;
 3                Claim 8: Corona breached its contract with Cuyuma;
 4                Claim 9: Crites is strictly liable to Cuyuma for its manufacturing defects;
 5                Claim 10: Crites was negligent towards Cuyuma.
 6         (b)         e elements required to establish Plaintiﬀs’ claims are:
 7                Claim 1 – Breach of Express Warranty (AVSA vs. Corona)
 8                1. Corona made a statement of fact to AVSA that the Seeds would have an
 9                     87% germination rate;
10                2.      e Seeds did not perform as stated;
11                3. AVSA took reasonable steps to notify Corona within a reasonable time
12                     that the Seeds were not as represented;
13                4. Corona failed to provide any remedies;
14                5. AVSA was harmed; and
15                6.      e failure of the Seeds to be as represented was a substantial factor in
16                     causing AVSA’s harm.
17   California Civil Jury Instruction No. 1230.
18                Claim 2 – Negligence (AVSA vs. Corona)
19                1. Corona was negligent;
20                2. AVSA was harmed; and
21                3. Corona’s negligence was a substantial factor in causing AVSA’s harm.
22   California Civil Jury Instruction No. 400.
23                Claim 3 – Breach of Contract (AVSA vs. Corona)
24                1. AVSA and Corona entered into a contract;
25                2. AVSA did all, or substantially all, of the significant things that the
26                     contract required it do to;
27                3. Corona failed to do something that the contract required it to do;
28

                                                     4
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 5 of 17 Page ID #:2934




 1                4. AVSA was harmed; and
 2                5. Corona’s breach of contract was a substantial factor in causing AVSA’s
 3                     harm.
 4   California Civil Jury Instruction No. 303.
 5                Claim 4 – Strict Products Liability (AVSA vs. Crites)
 6                1. Crites manufactured the Seeds;
 7                2.     e Seeds contained a manufacturing defect when they left Crites’
 8                     possession;
 9                3. AVSA was harmed; and
10                4.     e Seeds’ defect was a substantial factor in causing AVSA’s harm.
11   California Civil Jury Instruction No. 1201.
12                Claim 5 – Negligence (AVSA vs. Crites)
13                1. Crites was negligent;
14                2. AVSA was harmed; and
15                3. Crites’ negligence was a substantial factor in causing AVSA’s harm.
16   California Civil Jury Instruction No. 400.
17                Claim 6 – Breach of Express Warranty (Cuyuma vs. Corona)
18                1. Corona made a statement of fact to Cuyuma that the Seeds would have an
19                     87% germination rate;
20                2.     e Seeds did not perform as stated;
21                3. Cuyuma took reasonable steps to notify Corona within a reasonable time
22                     that the Seeds were not as represented;
23                4. Corona failed to provide any remedies;
24                5. Cuyuma was harmed; and
25                6.     e failure of the Seeds to be as represented was a substantial factor in
26                     causing Cuyuma’s harm.
27   California Civil Jury Instruction No. 1230.
28

                                                    5
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 6 of 17 Page ID #:2935




 1                Claim 7 – Negligence (Cuyuma vs. Corona)
 2                1. Corona was negligent;
 3                2. Cuyuma was harmed; and
 4                3. Corona’s negligence was a substantial factor in causing Cuyuma’s harm.
 5   California Civil Jury Instruction No. 400.
 6                Claim 8 – Breach of Contract (Cuyuma vs. Corona)
 7                1. Cuyuma and Corona entered into a contract;
 8                2. Cuyuma did all, or substantially all, of the significant things that the
 9                     contract required it do to;
10                3. Corona failed to do something that the contract required it to do;
11                4. Cuyuma was harmed; and
12                5. Corona’s breach of contract was a substantial factor in causing Cuyuma’s
13                     harm.
14   California Civil Jury Instruction No. 303.
15                Claim 9 – Strict Products Liability (Cuyuma vs. Crites)
16                1. Crites manufactured the Seeds;
17                2.     e Seeds contained a manufacturing defect when they left Crites’
18                     possession;
19                3. Cuyuma was harmed; and
20                4.     e Seeds’ defect was a substantial factor in causing Cuyuma’s harm.
21   California Civil Jury Instruction No. 1201.
22                Claim 10 – Negligence (Cuyuma vs. Crites)
23                1. Crites was negligent;
24                2. Cuyuma was harmed; and
25                3. Crites’ negligence was a substantial factor in causing Cuyuma’s harm.
26   California Civil Jury Instruction No. 400.
27

28

                                                     6
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 7 of 17 Page ID #:2936




 1           (c)     In brief, the key evidence Plaintiﬀs rely on for each of the claims is:
 2   Plaintiﬀs:
 3           Claim 1 – Breach of Express Warranty (AVSA vs. Corona)
 4      1. Corona made a statement of fact to AVSA that the Seeds had an 87% germination
 5           rate.
 6           Evidence: Label aﬃxed to the bags containing the Seeds, and testimony of Oscar
 7           Alvan and Edwin Maldonado.
 8      2.     e Seeds did not perform as stated.
 9           Evidence: Several tests done on the Seeds in 2016, testimony of plant pathologist
10           Michael Coﬀey, testimony of Oscar Alvan, testimony Erick Sanchez and testimony
11           of Edwin Maldonado.
12      3. AVSA took reasonable steps to notify Corona within a reasonable time that the
13           Seeds were not as represented.
14           Evidence: Email communications between AVSA and Corona. Testimony of
15           Oscar Alvan.
16      4. Corona failed to provide any remedies.
17      5. AVSA was harmed.
18           Evidence: Expert testimony from David Cowheard; Testimony of Alicia Chiang.
19      6.     e failure of the Seeds to be as represented was a substantial factor in causing
20           AVSA’s harm.
21           Evidence: Expert testimony from Michael Coﬀey; Testimony of Erick Sanchez;
22           Testimony of Edwin Maldonado.
23           Claim 2 – Negligence (AVSA vs. Corona)
24      1. Corona was negligent.
25           Evidence: Several germination tests done on the Seeds in 2016 and expert
26           testimony from plant pathologist Michael Coﬀey.
27      2. AVSA was harmed.
28

                                                      7
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 8 of 17 Page ID #:2937




 1          Evidence: Expert testimony from David Cowheard; Testimony of Alicia Chiang.
 2     3. Corona’s negligence was a substantial factor in causing AVSA’s harm.
 3          Evidence: Expert testimony from plant pathologist Michael Coﬀey; Testimony of
 4          Erick Sanchez; Testimony of Edwin Maldonado.
 5          Claim 3 – Breach of Contract (AVSA vs. Corona)
 6     1. AVSA and Corona entered into a contract.
 7          Evidence: Corona invoice from January 2016.
 8     2. AVSA did all, or substantially all, of the significant things that the contract
 9          required it do to.
10     3. Corona failed to do something that the contract required it to do;
11          Evidence: Several germination tests done on the Seeds in 2016; Expert testimony
12          from plant pathologist Michael Coﬀey; Testimony of Erick Sanchez.
13     4. AVSA was harmed.
14          Evidence: Expert testimony from David Cowheard; Testimony of Alicia Chang.
15     5. Corona’s breach of contract was a substantial factor in causing AVSA’s harm.
16          Evidence: Expert testimony from Michael Coﬀey; Testimony of Edwin
17          Maldonado.
18          Claim 4 – Strict Products Liability (AVSA vs. Crites)
19     1. Crites manufactured the Seeds.
20          Evidence: Phytosanitary field inspection from 2012; Corona’s bagging
21          instructions. Testimony of Andy Johnson.
22     2.     e Seeds contained a manufacturing defect when they left Crites’ possession.
23          Evidence: Several germination tests done on the Seeds in 2016; Expert testimony
24          of Michael Coﬀey.
25     3. AVSA was harmed.
26          Evidence: Expert testimony from David Cowheard; Testimony of Alicia Chang.
27     4.     e Seeds’ defect was a substantial factor in causing AVSA’s harm.
28

                                                  8
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 9 of 17 Page ID #:2938




 1          Evidence: Expert testimony from Michael Coﬀey; Testimony of Edwin
 2          Maldonado; Testimony of Erick Sanchez.
 3          Claim 5 – Negligence (AVSA vs. Crites)
 4     1. Crites was negligent.
 5          Evidence: Several germination tests done on the Seeds in 2016. Expert testimony
 6          from plant pathologist Michael Coﬀey.
 7     2. AVSA was harmed.
 8          Evidence: Expert testimony from David Cowheard; Testimony of Angello Flores.
 9     3. Crites’ negligence was a substantial factor in causing AVSA’s harm.
10          Evidence: Expert testimony from Michael Coﬀey; Testimony of Federico
11          Camones; Testimony of Angello Flores; Testimony of Guillermo de los Rios.
12          Claim 6 – Breach of Express Warranty (Cuyuma vs. Corona)
13     1. Corona made a statement of fact to Cuyuma that the Seeds had an 87%
14          germination rate.
15          Evidence: Label aﬃxed to the bags containing the Seeds.
16     2.     e Seeds did not perform as stated.
17          Evidence: Several germination tests done on the Seeds in 2016; Expert testimony
18          from plant pathologist Michael Coﬀey; Testimony of Angello Flores; Testimony of
19          Federico Camones.
20     3. Cuyuma took reasonable steps to notify Corona within a reasonable time that the
21          Seeds were not as represented.
22          Evidence: Communications between Cuyuma and Corona; Testimony of Angello
23          Flores.
24     4. Corona failed to provide any remedies.
25     5. Cuyuma was harmed.
26          Evidence: Expert testimony from David Cowheard; Testimony of Angello Flores.
27

28

                                                   9
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 10 of 17 Page ID #:2939




 1      6.     e failure of the Seeds to be as represented was a substantial factor in causing
 2           Cuyuma’s harm.
 3           Evidence: Expert testimony from Michael Coﬀey; Testimony of Angello Flores.
 4           Claim 7 – Negligence (Cuyuma vs. Corona)
 5      1. Corona was negligent.
 6           Evidence: Several germination tests done on the Seeds in 2016; Expert testimony
 7           of Michael Coﬀey; Testimony of Angello Flores.
 8      2. Cuyuma was harmed.
 9           Evidence: Expert testimony from David Cowheard; Testimony of Angello Flores.
10      3. Corona’s negligence was a substantial factor in causing Cuyuma’s harm.
11           Evidence: Expert testimony from Michael Coﬀey; Testimony of Angello Flores.
12           Claim 8 – Breach of Contract (Cuyuma vs. Corona)
13      1. Cuyuma and Corona entered into a contract.
14           Evidence: Corona invoice from April 2016.
15      2. Cuyuma did all, or substantially all, of the significant things that the contract
16           required it do to.
17      3. Corona failed to do something that the contract required it to do.
18           Evidence: Several germination tests done on the Seeds in 2016; Expert testimony
19           of Michael Coﬀey; Testimony of Angello Flores; Testimony of Federico Camones.
20      4. Cuyuma was harmed.
21           Evidence: Expert testimony from David Cowheard; Testimony of Angello Flores.
22      5. Corona’s breach of contract was a substantial factor in causing Cuyuma’s harm.
23           Evidence: Expert report and testimony from Michael Coﬀey.
24           Claim 9 – Strict Products Liability (Cuyuma vs. Crites)
25      1. Crites manufactured the Seeds.
26           Evidence: Phytosanitary field inspection from 2012; Corona’s bagging
27           instructions; Testimony of Andy Johnson.
28

                                                   10
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 11 of 17 Page ID #:2940




 1       2.     e Seeds contained a manufacturing defect when they left Crites’ possession.
 2            Evidence: Several germination tests done on the Seeds in 2016; Testimony of
 3            David Cowheard; Testimony of Federico Camones; Testimony of Angello Flores.
 4       3. Cuyuma was harmed.
 5            Evidence: Expert testimony from David Cowheard; Testimony of Angello Flores;
 6            Testimony of Federico Camones.
 7       4.     e Seeds’ defect was a substantial factor in causing Cuyuma’s harm.
 8            Evidence: Expert testimony from Michael Coﬀey; Testimony of Angello Flores;
 9            Testimony of Guillermo de Los Rios.
10            Claim 10 – Negligence (Cuyuma vs. Crites)
11       1. Crites was negligent.
12            Evidence: Several germination tests done on the Seeds in 2016; Expert testimony
13            of Michael Coﬀey.
14       2. Cuyuma was harmed.
15            Evidence: Expert testimony from David Cowheard; Testimony of Angello Flores;
16            Testimony of Federico Camones.
17       3. Crites’ negligence was a substantial factor in causing Cuyuma’s harm.
18            Evidence: Expert testimony from Michael Coﬀey; Testimony of Angello Flores;
19            Testimony of Federico Camones; Testimony of Guillermo de los Rios.
20   Defendants:
21                                       CORONA SEEDS, INC
22

23            Defendant Corona plans to pursue the following aﬃrmative defenses1:
24

25

26
     1
27    Corona’s affirmative defenses 1, 3, 9, 10, 11, 12, 16, 18, 20, 21, 22, 24, and 27 are either not properly
     characterized as affirmative defenses or are duplicative and are hereby stricken.
28

                                                         11
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 12 of 17 Page ID #:2941




 1         Fourth Aﬃrmative Defense:
 2         “The damages suffered by PLAINTIFFS, if any, were the direct and proximate
 3   result of the negligence, careless, reckless and unlawful conduct of parties, persons,
 4   corporations and/or entities, including PLAINTIFFS, other than these answering
 5   DEFENDANT. . .” [Comparative Fault]
 6      1. Plaintiﬀs were negligent.
 7         Evidence: testimony of Oscar Alvan, Angello Flores, Erick Sanchez, Edwin
 8         Maldonaldo; invoices, bags, labels; lot records.
 9      2. Plaintiﬀs’ negligence was a substantial factor in causing Plaintiﬀs’ harm.
10         Evidence: testimony of Oscar Alvan, Angello Flores, Erick Sanchez, Edwin
11         Maldonaldo; invoices, bags, labels; lot records.
12   California Civil Jury Instruction No. 405.
13         Sixth Aﬃrmative Defense:
14         “PLAINTIFFS have waived any and all rights to recover damages from
15   DEFENDANT, including but not limited to disclaimer of warranties, limitation of
16   liability, etc.” [Waiver]
17      1. Plaintiﬀs knew that Corona was required to deliver seeds with an 87% germination
18         rate.
19         Evidence: testimony of Oscar Alvan, Edwin Maldonaldo, Erick Sanchez, Angello
20         Flores; invoices, labels, and bags.
21      2. Plaintiﬀs freely and knowingly gave up their right to have Corona perform this
22         obligation.
23         Evidence: testimony of Oscar Alvan, Edwin Maldonaldo, Erick Sanchez, Angello
24         Flores; invoices, labels and bags.
25   California Civil Jury Instruction No. 336.
26

27

28

                                                  12
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 13 of 17 Page ID #:2942




 1         Seventh Aﬃrmative Defense:
 2         “PLAINTIFFS expressly, voluntarily and knowingly assumed all risks about which
 3   they complain and that, therefore, it is barred either totally or to the extent of said
 4   assumption from any damages.” [Express Assumption of Risk]
 5      1. Plaintiﬀs agreed before the incident that they would not hold Corona responsible
 6         for any damages.
 7         Evidence: testimony of Oscar Alvan, Edwin Maldonaldo, Erick Sanchez, Angello
 8         Flores; invoices, labels, and bags.
 9      2. Corona was not grossly negligent and did not intentionally harm Plaintiﬀs.
10         Evidence: testimony of Oscar Alvan, Angello Flores, Erick Sanchez, Edwin
11         Maldonaldo, Michael Newman; invoices, bags and labels; invoices for replacement
12         seeds; testimony of Steve Koike, Pat Brecht, Dale Rush, David Kelley and Ann
13         McDermott.
14   California Civil Jury Instruction No. 451.
15         Fifteenth Aﬃrmative Defense:
16         “DEFENDANT is entitled to a setoff against any damages owed to PLAINTIFFS
17   by virtue of the conduct of PLAINTIFFS and others responsible for PLAINTIFFS’
18   alleged damages, if any.” [Set-off]
19      1. Cross-demands for money have existed between Corona and Plaintiffs at one point
20         in time.
21      2. The two demands are compensated so far as they equal each other.
22   California Civil Procedure Code § 431.70.
23         Twenty-Ninth Aﬃrmative Defense:
24         “PLAINTIFFS failed to take reasonable and prudent actions to mitigate its alleged
25   damages.” [Failure to Mitigate]
26      1. Plaintiﬀs could have avoided their damages with reasonable eﬀorts or
27         expenditures.
28

                                                    13
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 14 of 17 Page ID #:2943




 1         Evidence: testimony of Oscar Alvan, Angello Flores, Erick Sanchez, Edwin
 2         Maldonaldo; invoices, bags, labels; lot records.
 3   California Civil Jury Instruction No. 3930.
 4            irtieth Aﬃrmative Defense:
 5         “PLAINTIFFS’ claims are barred by the doctrine of Accord & Satisfaction.”
 6   [Accord and Satisfaction]
 7      1. Plaintiffs agreed to accept, in extinction of Corona’s original obligation, something
 8         different from or less than that to which Plaintiffs are entitled.
 9         Evidence: testimony of Oscar Alvan, Michael Newman; emails; replacement seed
10         invoices.
11   California Civil Code § 1521.
12                                      CRITES SEEDS, INC
13

14
           Defendant Crites plans to pursue the following aﬃrmative defenses:
15
           (1) Aﬃrmative Defense One: Comparative Fault (Against Both Plaintiﬀs)
16
           (2) Aﬃrmative Defense Two: Misuse/Abuse of the Product (Against Both
17
                 Plaintiﬀs)
18
              e elements required to establish Defendant’s aﬃrmative defenses are:
19
           Comparative Fault
20
           (1) Plaintiﬀs were negligent;
21
           (2) Plaintiﬀs’ negligence was a substantial factor in causing their harm.
22
     California Civil Jury Instructions No. 405.
23
           Misuse / Abuse of the Product
24
           (1)     e Seeds were misused and /or abused after they left Crites’ possession; and
25
           (2)     e misuse and/or abuse was so highly extraordinary that it was not reasonably
26
                 foreseeable to Crites, and therefore should be considered the sole cause of
27
                 Plaintiﬀs’ harm.
28

                                                   14
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 15 of 17 Page ID #:2944




 1   California Civil Jury Instructions No. 1245.
 2          In brief, the key evidence Defendant Crites relies on for each counterclaim and
 3   aﬃrmative defense is:
 4          Comparative Fault (Against Both Plaintiﬀs)
 5          1.    Plaintiﬀs were negligent.
 6                Evidence: Testimony of expert witnesses David Kelley, Steve Koike,
 7                Pat Brecht, and Dale Rush.
 8          2.    Plaintiﬀs’ negligence was a substantial factor in causing their harm.
 9                Evidence: Testimony of expert witnesses David Kelley, Steve Koike,
10                Pat Brecht, and Dale Rush.
11          Misuse/Abuse of the Product (Against Both Plaintiﬀs)
12          1.       e Seeds were misused and/or abused after they left Crites’ possession.
13                Evidence: Testimony of expert witnesses David Kelley, Steve Koike, Pat
14                Brecht, and Dale Rush.
15          2.       e misuse and/or abuse was so highly extraordinary that it was not
16                reasonably foreseeable to Crites, and therefore should be considered as the
17                sole cause of Plaintiﬀs’ harm.
18                Evidence: Testimony of expert witnesses David Kelley, Steve Koike,
19                Pat Brecht, and Dale Rush.
20     8.   REMAINING TRIABLE ISSUES
21          In view of the admitted facts and the elements required to establish the claims and
22   aﬃrmative defenses, the following issues remain to be tried:
23
             Plaintiﬀs’ claims for:
24
      (1) breach of express warranty; (2) negligence; (3) breach of contract; and (4) strict
25
     products liability.
26

27

28

                                                    15
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 16 of 17 Page ID #:2945




 1           Defendant Corona’s aﬃrmative defenses of:
 2          Corona intends only to pursue the aﬃrmative defenses discussed above, which
 3   includes: (4) comparative fault; (6) waiver; (7) assumption of risk; (15) setoﬀ; (29)
 4   failure to mitigate; and (30) accord & satisfaction.
 5           Defendant Crites’ aﬃrmative defenses of:
 6          (1) comparative fault; and (5) product misuse.
 7     9.   DISCOVERY
 8          All discovery is complete.
 9     10. DISCLOSURES AND EXHIBIT LIST
10          All disclosures under Fed. R. Civ. P. 26(a)(3) have been made.
11            e parties’ joint exhibit list has been filed under separate cover as required by
12   L.R. 16-6.1. Unless all parties agree that an exhibit shall be withdrawn, all exhibits will
13   be admitted without objection at trial through an appropriate witness, except those
14   exhibits as to which an objection has been interposed in the parties’ Pretrial Exhibit
15   Stipulation.
16
       11. WITNESS LISTS
17
              e parties’ witness lists have been filed.
18
            Only the witnesses identified in the lists will be permitted to testify (other than
19
     solely for impeachment).
20
              e parties reserve the right to deposit depositions if the witnesses are unavailable
21
     and cannot appear in person.
22
       12. MOTIONS IN LIMINE
23
            Plaintiﬀ filed two motions in limine, which the Court has resolved.
24
       13. BIFURCATION
25
            No bifurcation of trial is requested.
26

27

28

                                                    16
     Case 2:17-cv-08220-DMG-SK Document 148 Filed 10/15/20 Page 17 of 17 Page ID #:2946




 1     14. ADMISSIONS
 2            e foregoing admissions having been made by the parties, and the parties having
 3   specified the foregoing issues remaining to be litigated, this Final Pretrial Conference
 4   Order shall supersede the pleadings and govern the course of the trial of this cause, unless
 5   modified to prevent manifest injustice.
 6

 7   DATED: October 15, 2020

 8                                                  ___________________________________
                                                               DOLLY M. GEE
 9                                                    UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  17
